Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 7th day of April,
2008, between Plug Power Inc., a Delaware corporation (the “Company”), and
Andrew Marsh (the “Executive”).

WHEREAS, the Executive and the Company desire to enter into this Agreement
setting forth the terms and conditions for the employment relationship of the
Executive with the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment. The term of this Agreement shall extend from April 8, 2008 (the
“Commencement Date”) until the first anniversary of the Commencement Date;
provided, however, that the term of this Agreement shall automatically be
extended for one additional year on the anniversary of the Commencement Date and
on each anniversary thereafter unless, not less than 90 days prior to each such
date, either party shall have given notice to the other that it does not wish to
extend this Agreement; provided, further, that if a Change in Control occurs
during the original or extended term of this Agreement, the term of this
Agreement shall continue in effect for a period of not less than 12 months
beyond the month in which the Change in Control occurred. The term of this
Agreement shall also terminate upon any Date of Termination (as defined in
Section 4) and may be referred to herein as the “Term.”

2. Position and Duties. During the Term, the Executive shall serve as the Chief
Executive Officer and President of the Company, and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
Company and shall have such other powers and duties as may from time to time be
prescribed by the Chairman of the Board of Directors of the Company (the
“Board”), provided that such duties are consistent with the Executive’s position
or other positions that he may hold from time to time. The Executive shall
devote his full working time and efforts to the business and affairs of the
Company. Notwithstanding the foregoing, the Executive may serve on other boards
of directors, with the approval of the Board, or engage in religious, charitable
or other community activities as long as such services and activities are
disclosed to the Board and do not materially interfere with the Executive’s
performance of his duties to the Company as provided in this Agreement.

3. Compensation and Related Matters.

(a) Base Salary. The Executive’s initial annual base salary shall be
$375,000.00. The Executive’s base salary shall be redetermined annually by the
Compensation Committee of the Board. The base salary in effect at any given time
is referred to herein as “Base Salary.” The Base Salary shall be payable in
substantially equal bi-weekly installments.

(b) Bonuses. The Executive shall be eligible to earn an annual cash bonus
pursuant to the terms of the Plug Power Executive Incentive Plan (the “Bonus
Plan”) as in effect from time to time. For fiscal year 2008, the Executive will
be eligible to earn an annual cash



--------------------------------------------------------------------------------

bonus under the Bonus Plan of up to 50% of his Base Salary. Within sixty days of
the Commencement Date, the Executive and the Company shall agree on the metrics
to be used in measuring the Executive’s performance and the resulting bonus.

(c) Incentive Equity. The Executive will be eligible to participate in the
Company’s 1999 Stock Option and Incentive Plan (the “Plan”). On the Commencement
Date, the Company will grant to the Executive under the Plan a non-qualified
stock option to purchase up to 400,000 shares of the Company’s common stock. The
option will vest in three installments of 133,333 1/3 shares each on the first,
second and third anniversaries of the date of grant. The exercise price of the
option will be equal to the closing price of the Company’s common stock on the
NASDAQ Global Market on the date of grant. The option will be subject to the
terms of the Plan and the Company’s standard form Non-Qualified Stock Option
Agreement for employees.

(d) Relocation. The Company will reimburse the Executive for the following
reasonable and documented expenses incurred by the Executive in connection with
relocating his home from Texas to the Albany, New York area: movement and
storage of household goods; real estate brokerage costs relating to the sale of
the Executive’s home in Texas; travel, food and lodging expenses for a
house-hunting trip to the Albany area; closing costs relating to the purchase of
a new home; and temporary living expenses for housing in the Albany area for up
to three months. The Company will also provide the Executive with a tax gross-up
on such reimbursed amounts.

(e) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him in performing services hereunder
during the Term, in accordance with the policies and procedures then in effect
and established by the Company for its senior executive officers.

(f) Other Benefits. During the Term, the Executive shall be entitled to continue
to participate in or receive benefits under all of the Company’s Employee
Benefit Plans in effect on the date hereof, or under plans or arrangements that
provide the Executive with benefits at least substantially equivalent to those
provided under such Employee Benefit Plans. As used herein, the term “Employee
Benefit Plans” includes, without limitation, each pension and retirement plan;
supplemental pension, retirement and deferred compensation plan; savings and
profit-sharing plan; stock ownership plan; stock purchase plan; stock option
plan; life insurance plan; medical insurance plan; disability plan; and health
and accident plan or arrangement established and maintained by the Company on
the date hereof for employees of the same status within the hierarchy of the
Company. During the Term, the Executive shall be entitled to participate in or
receive benefits under any employee benefit plan or arrangement which may, in
the future, be made available by the Company to its executives and key
management employees, subject to and on a basis consistent with the terms,
conditions and overall administration of such plan or arrangement. Any payments
or benefits payable to the Executive under a plan or arrangement referred to in
this Section 3(f) in respect of any calendar year during which the Executive is
employed by the Company for less than the whole of such year shall, unless
otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which he is so
employed. Should any such payments or benefits accrue on a fiscal (rather than
calendar) year, then the proration in the preceding sentence shall be on the
basis of a fiscal year rather than calendar year.

 

2



--------------------------------------------------------------------------------

(g) Vacations. The Executive shall be entitled to twenty (20) paid vacation days
in each calendar year, which shall be accrued ratably during the calendar year.
The Executive shall also be entitled to all paid holidays given by the Company
to its executives.

4. Termination. The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 4(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. At any time during the Term, the Company
may terminate the Executive’s employment hereunder for Cause. For purposes of
this Agreement, “Cause” shall mean: (i) a willful act of dishonesty by the
Executive with respect to any matter involving the Company or any subsidiary or
affiliate, or (ii) conviction of the Executive of a crime involving moral
turpitude, or (iii) the gross or willful failure by the Executive to
substantially perform the Executive’s duties with the Company (other than any
such failure after the Executive gives notice of termination for “Good Reason”),
which failure is not cured within 30 days after a written demand for substantial
performance is received by the Executive from the Board which specifically
identifies the manner in which the Board believes the Executive has not
substantially performed the Executive’s duties. For purposes of clauses (i)
and (iii) hereof, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive without
reasonable belief that the Executive’s act, or failure to act, was in the best
interests of the Company and its subsidiaries and affiliates.

(d) Termination Without Cause. At any time during the Term, the Company may
terminate the Executive’s employment hereunder without Cause. Any termination by
the Company of the Executive’s employment under this Agreement which does not
constitute a termination for Cause under Section 4(c) or result from the death
or disability of the Executive under Section 4(a) or (b) shall be deemed a
termination without Cause.

 

3



--------------------------------------------------------------------------------

(e) Termination by the Executive. At any time during the Term, the Executive may
terminate his employment hereunder for any reason, including but not limited to
Good Reason from and after a Change in Control (as defined in Section 6(c)). If
the Executive provides notice to the Company under Section 1 that he elects to
discontinue the extensions, such action shall be deemed a voluntary termination
by the Executive and one without Good Reason. For purposes of this Agreement,
“Good Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events after a Change in Control: (i) a material diminution in the Executive’s
responsibilities, authority or duties; (ii) a material diminution in the
Executive’s Base Salary; (iii) a material change in the geographic location at
which the Executive provides services to the Company; or (iv) the material
breach of this Agreement by the Company. “Good Reason Process” shall mean that
(i) the Executive reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the Executive notifies the Company in writing of
the occurrence of the Good Reason condition within 60 days of the occurrence of
such condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

(f) Notice of Termination. Except for termination as specified in Section 4(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated by the Company for Cause under
Section 4(c), the date on which Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Company under Section 4(b) or 4(d),
30 days after the date on which a Notice of Termination is given; (iv) if the
Executive’s employment is terminated by the Executive under Section 4(e) without
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (v) if the Executive’s employment is terminated by the Executive under
Section 4(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the Executive gives a Notice of Termination to the Company, the
Company may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Company for purposes of
this Agreement.

5. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason during the Term, within 30 days of the Date of
Termination, the Company shall pay or provide to the Executive (or to his
authorized representative or estate) any earned but unpaid base salary,
incentive compensation earned but not yet paid, unpaid expense reimbursements,
accrued but unused vacation and any vested benefits the Executive may have under
any employee benefit plan of the Company through the Date of Termination (the
“Accrued Benefit”). The Executive shall not be entitled to receive any other
termination payments or benefits from the Company except as specifically
provided in Section 5(b) or Section 6.

 

4



--------------------------------------------------------------------------------

(b) Termination by the Company Without Cause. If the Executive’s employment is
terminated by the Company without Cause as provided in Section 4(d), then the
Company shall, through the Date of Termination, pay the Executive his Accrued
Benefit. If (i) the Executive’s employment is terminated by the Company without
Cause as provided in Section 4(d), (ii) the Executive signs a general release of
claims in a form and manner satisfactory to the Company (the “Release”) within
21 days of the receipt of the Release and does not revoke such Release during
the seven-day revocation period, and (iii) the Executive complies with the
Employee Patent, Confidential Information and Non-Compete Agreement dated
April 7, 2008 between the Executive and the Company (the “Confidentiality
Agreement”), then:

(A) the Company shall pay the Executive an amount equal to the sum of (A) 1.0
times the Executive’s Base Salary plus (B) 1.0 times the Executive’s annual
bonus for the immediately preceding fiscal year. Such amount shall be paid out
in a lump sum on the first payroll date after the Date of Termination or
expiration of the seven-day revocation period for the Release, if later;

(B) upon the Date of Termination, all stock options and other stock-based awards
held by the Executive in which the Executive would have vested if he had
remained employed for an additional 12 months following the Date of Termination
shall vest and become exercisable or nonforfeitable as of the Date of
Termination;

(C) subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Executive may continue to participate in the Company’s then
applicable group health, dental, vision and life insurance program for 12 months
following the Date of Termination , and the Company shall provide continuation
of health benefits after this 12-month period pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), such benefits
to be determined as though the Executive’s employment had terminated at the end
of such 12-month period; and

(D) the Company shall pay to the Executive not later than 60 days after the
receipt of invoices from the Executive, all reasonable legal and arbitration
fees and expenses incurred by the Executive in obtaining or enforcing any right
or benefit provided by this Agreement, except in the cases involving frivolous
or bad faith claims.

6. Change in Control Payment. The provisions of this Section 6 set forth certain
terms regarding the Executive’s rights and obligations upon the occurrence of a
Change in Control of the Company. These provisions are intended to assure and
encourage in advance the Executive’s continued attention and dedication to his
assigned duties and his objectivity during the pendency and after the occurrence
of any such event. These provisions shall apply in lieu of, and expressly
supersede, the provisions of Section 5(b) regarding severance pay and benefits

 

5



--------------------------------------------------------------------------------

upon a termination of employment, if such termination of employment occurs
within 12 months after the occurrence of the first event constituting a Change
in Control, provided that such first event occurs during the Term. These
provisions shall terminate and be of no further force or effect beginning 12
months after the occurrence of a Change in Control.

(a) Change in Control. If (i) within 12 months after a Change in Control, the
Executive’s employment is terminated by the Company without Cause as provided in
Section 4(d) or the Executive terminates his employment for Good Reason as
provided in Section 4(e), (ii) the Executive signs the Release within 21 days of
the receipt of the Release and does not revoke the Release during the seven-day
revocation period, and (iii) the Executive complies with the Confidentiality
Agreement, then

(A) the Company shall pay the Executive a lump sum in cash in an amount equal to
the product of (A) 3.0, multiplied by (B) the sum of (1) the Executive’s current
Base Salary, plus (2) the Executive’s Average Incentive Compensation (or the
Executive’s annual bonus for the fiscal year immediately preceding the Change in
Control, if higher). Such amount shall be paid on the first payroll date
following the Date of Termination or the expiration of the seven-day revocation
period for the Release, if later. For purposes of this Agreement, “Average
Incentive Compensation” shall mean the average of the annual cash bonus
compensation under Section 3(b) received by the Executive for the three
immediately preceding fiscal years. In no event shall “Average Incentive
Compensation” include any sign-on bonus, retention bonus or any other special
bonus;

(B) upon the Date of Termination, all stock options and other stock-based awards
held by the Executive in which the Executive would have vested if he had
remained employed for an additional 12 months following the Date of Termination
shall vest and become exercisable or nonforfeitable as of the Date of
Termination;

(C) subject to the Executive’s copayment of premium amounts at the active
employees’ rate, the Executive may continue to participate in the Company’s
group health, dental, vision and life insurance program for 12 months following
the Date of Termination, and the Company shall provide continuation of health
benefits after this 12-month period pursuant to COBRA, such benefits to be
determined as though the Executive’s employment had terminated at the end of
such 12-month period; and

(D) the Company shall pay to the Executive not later than 60 days after the
receipt of invoices from the Executive, all reasonable legal and arbitration
fees and expenses incurred by the Executive in obtaining or enforcing any right
or benefit provided by this Agreement, except in the cases involving frivolous
or bad faith claims.

 

6



--------------------------------------------------------------------------------

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Severance Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, the following provisions shall apply:

(A) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by the Executive on the amount of the Severance Payments which are in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, the Executive shall be entitled to the full benefits payable under this
Agreement.

(B) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes on
the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the maximum Severance Payments shall
not exceed the Threshold Amount.

(ii) For the purposes of this Section 6(b), “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(iii) The determination as to which of the alternative provisions of
Section 6(b)(i) shall apply to the Executive shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
For purposes of determining which of the alternative provisions of
Section 6(b)(i) shall apply, the Executive shall be deemed to pay federal income
taxes at the highest marginal rate of federal income taxation applicable to
individuals for the calendar year in which the determination is to be made, and
state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 

7



--------------------------------------------------------------------------------

(c) Definitions. For purposes of this Section 6, the following terms shall have
the following meanings:

“Change in Control” shall be deemed to have occurred in any one of the following
events:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (other than
the Company, any of its subsidiaries, any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries, or, Smart Hydrogen Inc., a BVI Business
Company (“Smart Hydrogen”), and any Permitted Transferee (as defined in the
Company’s Certificate of Designations of Class B Capital Stock filed with the
Delaware Secretary of State and as may be amended from time to time (the “Class
B Certificate of Designations”)), together with all Affiliates and Associates
(as such terms are hereinafter defined) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 25 percent or
more of the then outstanding shares of common stock of the Company (the “Stock”)
(other than as a result of an acquisition of securities directly from the
Company); or

(ii) persons who, as of the effective date of this Agreement (the “Effective
Date”), constitute the Company’s Board of Directors (the “Incumbent Directors”)
cease for any reason, including, without limitation, as a result of a tender
offer, proxy contest, merger or similar transaction, to constitute at least a
majority of the Board, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election was approved by or such person was nominated
for election by either (i) a vote of at least a majority of the Incumbent
Directors, (ii) a vote of at least a majority of the Incumbent Directors who are
members of a nominating committee comprised, in the majority, of Incumbent
Directors, or (iii) in the case of a Class B director, the holders of the
Company’s Class B Capital Stock in accordance with the Class B Certificate of
Designations; but provided further, that any such person whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of members of the Board of Directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board, including by reason of agreement intended to avoid
or settle any such actual or threatened contest or solicitation, shall not be
considered an Incumbent Director; or

(iii) Upon (A) the consummation of any consolidation or merger of the Company
where the shareholders of the Company, immediately prior to the consolidation or
merger, did not, immediately after the consolidation or merger, beneficially own
(as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the corporation issuing cash or securities in the consolidation
or merger (or of its ultimate parent corporation, if any), (B) the consummation
of any sale, lease, exchange or other transfer (in one transaction or a series
of transactions contemplated or arranged by any party as a single plan) of all
or substantially all of the assets of the Company or (C) the completion of a
liquidation or dissolution that has been approved by the stockholders of the
Company; or

 

8



--------------------------------------------------------------------------------

(iv) Smart Hydrogen or any Permitted Transferee (as defined in the Class B
Certificate of Designations), together with all Affiliates and Associates (as
such terms are hereinafter defined) of such person, shall become the “beneficial
owner” (as such term is defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing 50 percent or more of the
then outstanding Stock (other than as a result of an acquisition of securities
directly from the Company).

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clauses (i) or (iv) solely as the result
of an acquisition of securities by the Company which, by reducing the number of
shares of Stock outstanding, increases the proportionate number of shares of
Stock beneficially owned by any person to 25 percent or more (or 50 percent or
more in the case of clause (iv)) of the shares of Stock then outstanding;
provided, however, that if any such person shall at any time following such
acquisition of securities by the Company become the beneficial owner of any
additional shares of Stock (other than pursuant to a stock split, stock
dividend, or similar transaction) and such person immediately thereafter is the
beneficial owner of 25 percent or more (or 50 percent or more in the case of
clause (iv)) of the shares of Stock then outstanding, then a “Change in Control”
shall be deemed to have occurred for purposes of the foregoing clause (i) or
(iv), as applicable.

7. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s “separation from service” within the meaning of Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, and to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, then no such payment
shall be payable and no such benefit shall be provided prior to the date that is
the earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death.

(b) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(c) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

9



--------------------------------------------------------------------------------

8. Covenants.

(a) Litigation and Regulatory Cooperation. During and after the Term, the
Executive shall cooperate fully with the Company and all of its subsidiaries and
affiliates (including its and their outside counsel) in connection with the
contemplation, prosecution and defense of all phases of existing, past and
future claims or actions which relate to events or occurrences that transpired
while the Executive was employed by the Company. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after the Term, the Executive also shall cooperate fully with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while the Executive was employed by the
Company. The Company shall reimburse the Executive for any pre-approved
reasonable business travel expenses that are incurred in connection with the
Executive’s performance of obligations pursuant to this Section 8(a) after
receipt of appropriate documentation consistent with the Company’s business
expense reimbursement policy.

(b) Disparagement. During and after the Term, the Executive agrees not to make
any disparaging statements concerning the Company or any of its subsidiaries,
affiliates or current or former officers, directors, shareholders, employees or
agents (“Company Parties”). The Executive further agrees not to take any actions
or conduct himself in any way that would reasonably be expected to affect
adversely the reputation or good will of the Company or any of the Company
Parties. The Executive further agrees that he shall not voluntarily provide
information to or otherwise cooperate with any individual or entity that is
contemplating or pursuing litigation against any of the Company Parties or that
is undertaking any investigation or review of any of the Company Parties’
activities or practices; provided, however, that the Executive may participate
in or otherwise assist in any investigation or inquiry conducted by the EEOC or
the New York Division of Human Rights. These nondisparagement obligations shall
not in any way affect the Executive’s obligation to testify truthfully in any
legal proceeding.

(c) Employee Patent, Confidential Information and Non-Compete Agreement. In
consideration for the Company’s undertakings under this Agreement, the Executive
will execute and abide by the terms of the Confidentiality Agreement, which is
appended hereto and the terms of which are incorporated by reference. The
Executive acknowledges that the terms of the Confidentiality Agreement are
reasonable and necessary to safeguard confidential information and to protect
the Company’s goodwill with its customers and that the terms of the
Confidentiality Agreement are reasonable in duration and geographic scope, given
the worldwide nature of the Company’s business.

(d) Return of Property. As soon as possible in connection with any termination
of the Executive’s employment under this Agreement, the Executive shall return
to the Company all Company property, including, without limitation, computer
equipment, software, keys and access cards, credit cards, files and any
documents (including computerized

 

10



--------------------------------------------------------------------------------

data and any copies made of computer data or software) containing information
concerning the Company, its business or its business relationships (in the
latter two cases, actual or prospective). The Executive shall also commit to
deleting and finally purging any duplicates of files or documents that may
contain Company information from any computer or other device that remains his
property after any Date of Termination.

(e) Injunction. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of his obligations under this Section 8, and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly, subject
to Section 9 of this Agreement, the Executive agrees that if the Executive
breaches, or proposes to breach, any provision of this Agreement, the Company
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company.

9. Settlement and Arbitration of Disputes. Any controversy or claim arising out
of or relating to this Agreement or the breach thereof shall be settled
exclusively by arbitration in accordance with the laws of the State of New York
by three arbitrators, one of whom shall be appointed by the Company, one by the
Executive and the third by the first two arbitrators. If the first two
arbitrators cannot agree on the appointment of a third arbitrator, then the
third arbitrator shall be appointed by the American Arbitration Association in
the City of Albany. Such arbitration shall be conducted in the City of Albany in
accordance with the Employment Dispute Resolutions Rules of the American
Arbitration Association, except with respect to the selection of arbitrators
which shall be as provided in this Section 9. Judgment upon the award rendered
by the arbitrators may be entered in any court having jurisdiction thereof. This
Section 9 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 9 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 9.

10. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 9 of this Agreement, the parties hereby
consent to the jurisdiction of the Supreme Courts of New York State and the
United States District Court for the Northern District of New York. Accordingly,
with respect to any such court action, the Executive (a) submits to the personal
jurisdiction of such courts; (b) consents to service of process; and (c) waives
any other requirement (whether imposed by statute, rule of court, or otherwise)
with respect to personal jurisdiction or service of process.

11. Integration. This Agreement, together with the Confidentiality Agreement,
constitutes the entire agreement and understanding between the parties with
respect to the subject matter hereof and supersedes all prior agreements between
the parties concerning such subject matter.

12. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

 

11



--------------------------------------------------------------------------------

13. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17. Effect on Other Plans. Nothing in this Agreement shall be construed to limit
the rights of the Executive under the Company’s benefit plans, programs or
policies except (a) as otherwise provided herein, and (b) that the Executive
shall have no rights to any severance or similar benefits under any severance
pay plan, policy or practice.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19. Governing Law. This is a New York contract and shall be construed under and
be governed in all respects by the laws of the State of New York, without giving
effect to the conflict of laws principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.

20. Expenses. The Company will pay all reasonable and documented legal fees and
expenses incurred by the Executive in connection with the negotiation of this
Agreement, up to a maximum of $5,000.00.

 

12



--------------------------------------------------------------------------------

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

22. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a breach of this Agreement and shall constitute Good
Reason if the Executive elects to terminate employment.

23. Gender Neutral. Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

PLUG POWER INC. By:  

/s/ George C. McNamee

  George C. McNamee, Chairman EXECUTIVE

/s/ Andrew Marsh

Andrew Marsh

 

13